DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 recites the limitation "said specification" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kliger et al. (US 2020/0044911 A1) in view of Anerousis et al. (US 9,667,473 B2).

Regarding claim 1, Kliger teaches the invention substantially as claimed including a method of resolving tickets in a multi-tenant environment ([0006] information technology (IT) threats (i.e., tickets); [0009] systems, methods and storage devices that are configured to facilitate auto-mitigation and remediation of threat scenarios; [0025] clients 270, 272, 274 (i.e., tenants)), said method comprising: 
receiving a ticket containing description of issues for a first tenant from a ticketing system, wherein said description contains keywords [alert definition] ([0025] the computing system can identify an alert by receiving/identifying a definition of an alert from an application or remote system (e.g., clients 270, 272, 274).); 
determining a gross job of a plurality of gross jobs based on said keywords [alert definition] of said description, said gross job representing a class of jobs suitable for resolution of said ticket ([0028] Upon identifying the alert(s), the computing system generates a plurality of different client remediation process sets for each of the alerts or types of alerts (act 120). This process includes various sub-steps or sub-acts, including: (1) for each identified alert or alert type, identifying processes performed by a corresponding plurality of different client systems within a predetermined time and/or process proximity to and after the identified alert (act 121), determining which of the plurality of processes are related to the identified alert based on a correlation vector of the plurality of processes and the identified alert (act 122), and for each client of the plurality of different client systems, creating a client remediation process set that includes the processes that are determined to be related to the identified alert (i.e., gross jobs)); 
identifying data specifying computing resources currently serving said first tenant ([0025] The computing system can also automatically define an alert based on detecting an anomaly associated with a configuration file a log file or a measured computer health metric associated with a computer component,); 
selecting a first target job from said class of jobs represented by said gross job, based on the combination of said gross job and said computing resources currently serving said tenant ([0043] Even more specifically, the cluster of remediation process sets may filter or only include a subset of available remediation process sets so as to include only the remediation process sets of computing systems that are determined to be of a particular type (e.g., systems having common processing configurations, common operating systems, common network configurations, etc.). This can enable, in some instances, for a target system that is experiencing an alert condition to obtain a corresponding composite remediation file that is specifically tailored for and based on the remediation process sets of similarly configured client systems.); and 
executing said first target job to cause resolution of said ticket for said first tenant ([0048] the composite remediation files, alternatively or additionally, contain actual executables for either executing the processes by a target system and/or include triggers for triggering executables that are available to the target system, such as when the target system loads or runs the composite remediation files. In these instances, the generation of the composite remediation files further includes acts of, for each relevant/corresponding process in the composite file, downloading and loading the executables and/or triggers into the composite remediation files.; Claim 1 “performing remediation”; Claim 7 “wherein the composite remediation file is an executable file with executable instructions for automatically performing remedial actions in response to running the composite remediation file.”), 
wherein said determining is performed without using said data specifying computing resources currently serving said first tenant, and wherein said selecting is performed after said determining ([0028]; [0043]; as noted from the cited paragraphs, Kliger uses an alert definition to determine a “remediation process set “and then filters the set to obtain a subset of available remediation process sets that are determined to be of a particular type “(e.g., systems having common processing configurations, common operating systems, common network configurations, etc.)”. As such, Kliger teaches a first step of determining a set of relevant remediation actions (i.e., gross jobs) and then filters the set to obtain a subset that is relevant to the client based on their processing and network configuration and OSs).
While Kliger does teach an alert definition, Kliger does not expressly teach wherein said description contains keywords.
However, in a similar field of endeavor, Anerousis teaches a method for recommending server management actions to solve problem tickets. In addition, Anerousis teaches wherein said description contains keywords (Col. 4, lines 31-36: A problem ticket can be created manually by help desk staff in response to a user phone call or other communication, or can be generated automatically by a system monitoring application; i.e., tenant; Col. 5, lines 35-42: the server action management system 106 receives a new problem/trouble ticket 124 associated with one or more information systems 102, the server action management system 106 utilizes these components to exploit the data (e.g., various descriptor information, ticket data, and system management tools/solutions); Col. 5, line 48 through Col. 6, line 19: In one embodiment, ticket data is manually stored within the database system 104 by a user and/or is extracted from a problem ticket by the server action management system 106 discussed below.  In particular, FIG. 2 shows that the ticket data 212 comprises a problem ticket identifier 202 that uniquely identifies the problem ticket associated with the ticket data 112. The ticket data 212 also comprises problem ticket descriptor information 204 and action information 206. The problem ticket descriptor information 204 comprises problem ticket descriptors for an issue (operational problem) caused by an errant operational condition(s) of the associated node 102.  In one embodiment, the problem ticket descriptors are multi-tiered descriptors such as problem description, problem type, duration, etc. For example, higher level descriptors can include (but are not limited to) "capacity", "hardware", "application", "user admin", etc. that describe the problem with the associated information processing system.  Lower level, or finer grain descriptors include (but are not limited to) "failure cause" with values such as "logical disk space", "memory utilization", or "paging utilization".)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anerousis with the teachings of Kliger to utilize keywords/descriptors to determine appropriate actions to solve the ticket. The modification would have been motivated by the desire of improving the diagnosis and selection of solutions.

Regarding claim 2, Kliger teaches wherein said multi-tenant environment is a cloud infrastructure, wherein said computing resources serving said first tenant comprises software applications hosted as a first cloud on said cloud infrastructure ([0003] cloud computing), 
wherein said specification specifies a first set of values for a set of system parameters indicating the presence or absence of a corresponding software application serving said first tenant in said first cloud ([0043] Operating Systems), 
wherein said executing of said first target job affects operation of at least one software application in said first cloud ([0048] the composite remediation files, alternatively or additionally, contain actual executables for either executing the processes by a target system and/or include triggers for triggering executables that are available to the target system, such as when the target system loads or runs the composite remediation files. In these instances, the generation of the composite remediation files further includes acts of, for each relevant/corresponding process in the composite file, downloading and loading the executables and/or triggers into the composite remediation files.; Claim 1 “performing remediation”; Claim 7 “wherein the composite remediation file is an executable file with executable instructions for automatically performing remedial actions in response to running the composite remediation file.”).  

Regarding claim 3, Kliger teaches wherein said multi-tenant environment is a Software-as-a-Service (SaaS) infrastructure ([0003] Software as a Service (“SaaS”)), 
wherein said computing resources serving said first tenant comprises components of a software, wherein said set of system parameters indicates the presence or absence of a corresponding component ([0043] Operating Systems), 
wherein said executing of said first target job affects operation of at least one component of said software ([0048] the composite remediation files, alternatively or additionally, contain actual executables for either executing the processes by a target system and/or include triggers for triggering executables that are available to the target system, such as when the target system loads or runs the composite remediation files. In these instances, the generation of the composite remediation files further includes acts of, for each relevant/corresponding process in the composite file, downloading and loading the executables and/or triggers into the composite remediation files.; Claim 1 “performing remediation”; Claim 7 “wherein the composite remediation file is an executable file with executable instructions for automatically performing remedial actions in response to running the composite remediation file.”).  

Regarding claim 4, Kliger teaches wherein said receiving, said determining, said identifying, said selecting and said executing are all performed automatically without manual intervention, in response to adding of said ticket into said ticketing system ([0023] he disclosed embodiments are able to address technical and practical problems associated with remediation of threat scenarios by improving the manner in which a computing system is able to automatically identify remediation steps and generate composite remediation files for corresponding alerts, based on crowd sourcing information, and in a way that is not practical by a human.).

Regarding claim 5, Kliger teaches wherein said receiving receives a second ticket for a second tenant ([0006] information technology (IT) threads; [0009] systems, methods and storage devices that are configured to facilitate auto-mitigation and remediation of threat scenarios; [0025] clients 270, 272, 274), 
wherein said determining determines said gross job for said second ticket ([0028] Upon identifying the alert(s), the computing system generates a plurality of different client remediation process sets for each of the alerts or types of alerts (act 120). This process includes various sub-steps or sub-acts, including: (1) for each identified alert or alert type, identifying processes performed by a corresponding plurality of different client systems within a predetermined time and/or process proximity to and after the identified alert (act 121), determining which of the plurality of processes are related to the identified alert based on a correlation vector of the plurality of processes and the identified alert (act 122), and for each client of the plurality of different client systems, creating a client remediation process set that includes the processes that are determined to be related to the identified alert (i.e., gross jobs));, 
wherein said identifying identifies a second set of values for said set of system parameters characterizing computing resources serving said second tenant ([0025] The computing system can also automatically define an alert based on detecting an anomaly associated with a configuration file a log file or a measured computer health metric associated with a computer component,), 
wherein said selecting selects a second target job based on the combination of said gross job and said second set of values for said set of system parameters, said second target job being different from said first target job ([0043] Even more specifically, the cluster of remediation process sets may filter or only include a subset of available remediation process sets so as to include only the remediation process sets of computing systems that are determined to be of a particular type (e.g., systems having common processing configurations, common operating systems, common network configurations, etc.). This can enable, in some instances, for a target system that is experiencing an alert condition to obtain a corresponding composite remediation file that is specifically tailored for and based on the remediation process sets of similarly configured client systems.), 
wherein said executing executes said second target job to cause resolution of said second ticket for said second tenant ([0048] the composite remediation files, alternatively or additionally, contain actual executables for either executing the processes by a target system and/or include triggers for triggering executables that are available to the target system, such as when the target system loads or runs the composite remediation files. In these instances, the generation of the composite remediation files further includes acts of, for each relevant/corresponding process in the composite file, downloading and loading the executables and/or triggers into the composite remediation files.; Claim 1 “performing remediation”; Claim 7 “wherein the composite remediation file is an executable file with executable instructions for automatically performing remedial actions in response to running the composite remediation file.”).

Regarding claim 6, Kliger teaches further comprising: 
receiving tickets for corresponding tenants, said tickets including description of respective issues ([0025] the computing system can identify an alert by receiving/identifying a definition of an alert from an application or remote system (e.g., clients 270, 272, 274).).
 
In addition, Anerousis teaches extracting keywords from said description of said tickets (Col. 9, lines 48-49: identifying node-ticket keywords which are similar); 
creating a machine learning model designed to predict gross jobs based on historical information of occurrence of keywords, wherein said determining comprises providing said ticket as input to said machine learning model to receive said gross job as output (Col. 9, lines 47-56: the clustering module 107 creates clusters by identifying node-ticket keywords which are similar (i.e., words with high correlation) and that have similar actions. All such node-ticket records and corresponding action mappings that have high correlation (e.g., within a given threshold) are clustered together and assigned a label. It should be noted that this is only one example of how clusters can be generated, and any type of clustering operating can be performed to create the clusters; Col. 14, lines 39-49: FIG. 10 is an operational flow diagram illustrating one example of a learning phase for identifying server management actions for resolving problems associated with one or more nodes in information technology infrastructure. The operational flow of FIG. 10 starts at step 1002 and flows directly into step 1004. The action recommendation module 107, at step 1004, obtains system descriptor information 115 and problem ticket descriptor information 114 for each historical problem ticket. The action recommendation module 107, at step 1006, constructs a node-ticket descriptor space with one dimension for each node and ticket feature.).  

Regarding claim 8,  Anerousis teaches wherein the computing resources serving said corresponding tenants comprises different instances of the same enterprise application, whereby, in resolving said ticket, said first tenant is facilitated to benefit from experience of other tenants captured by said machine learning model (Col. 10, lines 29-66: OS A, OS A 2003-DB2, OS A DB2, OS A 2003R2 DB2 V9.1; Col. 5, lines 20-24: A mapping between descriptors, ticket data, and server management actions is then learned by the server action management system 106 from this cluster space).  .

Regarding claim 9, Anerousis teaches further comprising maintaining for each gross job of said plurality of gross jobs, a respective rules data that maps the respective combinations of values of said set of system parameters to a corresponding one of a plurality of target jobs, wherein said selecting selects said first target job based on said rules data for said gross job and said first set of values for said set of system parameters (Col. 12, lines 1-54: The query module 118 performs one or more cluster analysis operations to identify a given number of clusters that correspond to the new node-ticket record 126 within a given threshold (e.g., a similarity or correlation threshold). For example, the ranking module 122 computes a distance (e.g., correlation or similarity) of the node-ticket record of the new problem ticket 124 to each cluster in the set of action clusters 120 (i.e., rules). In one embodiment, the query module 118 can identify the problem associated with the new node-ticket record 126 and selects clusters in the set of action clusters 120 with a similar problem to perform the cluster analysis operations on. In this embodiment, the distance between the new node-ticket record 126 and the selected clusters is based on the system descriptors of the new node-ticket record 126 and the node-ticket records in the selected clusters. However, it should be noted that other embodiments are applicable as well. For example, the distance can be based on both the problem descriptor(s) and system descriptor(s) of the new node-ticket record 126 and node-ticket records in the set of action clusters 120. Based on the cluster analysis operations performed on the set of action clusters 120 and the node-ticket record 126, the ranking module 122 ranks one or more of the node-ticket clusters. In one embodiment, the action clusters in the set of the action clusters 120 are ranked in order of increasing distance to the node-ticket record of the new problem ticket 124. However, other ranking mechanisms are applicable as well. The ranking module 122 selects a given number of clusters, such as the top-ranked N clusters, based on the ranking assigned thereto. The ranking module 122 then extracts/selects at least one of the set of problem diagnoses and the set of remedial actions from the node-ticket records 117 in the selected clusters…It should be noted that these rankings can be weighted rankings where the weights can be based on the correlation between attributes of the new node-ticket record and some pre-defined attributes of system and problem ticket descriptors. In one embodiment, the extracted/selected problem diagnoses and/or remedial actions can be ranked according to their relevance and specificity (or generality) using the taxonomic labels associated with their cluster. For example, a diagnosis/action with a higher degree of specificity as indicated by its taxonomic label can be ranked higher than a diagnosis/action with a lower degree of specificity.).  

Regarding claim 10, Anerousis teaches further comprising maintaining an availability list specifying target jobs available for execution in said first cloud, said selecting further comprising determining, based on said availability list, a first available job corresponding to said first target job as said first target job (Col. 14, lines 9-12: Matching of solutions to action items can be partial, with only some of the service management tools required by the solution being available or only some of the actions being matched).  

Regarding claim 12 it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13 it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14 it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15 it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16 it is a media/product type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations a random access memory (RAM) to store instructions and one or more processors to retrieve and execute said instructions, wherein execution of said instructions causes said digital processing system to perform the actions of are taught by Kliger in [0054] The computing system 200 also includes one or more processor(s) that are hardware processors for instantiating the various system components (e.g., 210, 220, 230) and/or for executing the executable code described above for implementing the disclosed and claimed functionality. And [0065] Physical computer-readable storage media includes RAM, ROM, EEPROM, CD-ROM or other optical disk storage (such as CDs, DVDs, etc.), magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer.

Regarding claim 18, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kliger and Anerousis, as applied to claim 1, in further view of Garay (US 2018/0307756 A1).

Regarding claim 7, Kliger nor Anerousis expressly teach wherein the machine learning model is a decision tree.
However, Garay teaches wherein the machine learning model is a decision tree (¶ [0112]: The resolution information can include historical information indicating how other incidents related to the incident have been previously resolved. The resolution information can further include a list of similar resolutions associated with the incident. The technique 900 can include storing the series of transaction steps and the incident data in a tree type structure in the database).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garay with the teachings of Kliger and Anerousis to use well known tree type structure for steps to resolve IT issues.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kliger and Anerousis, as applied to claim 9, in further view of Benedetti et al. (US PGPUB US 2006/0080666 A1)

Regarding claim 11, Kliger and Anerousis do not expressly teach wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job; 
obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant; 
extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments.
However, Benedetti teaches wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job, obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant, and extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments (¶ [0038] The descriptor of the job starts with an execution specification section, which provides information about the execution of the job; for example, the execution specification section indicates the programs to be invoked, their arguments and environmental variables, a planned time of execution, an estimated duration, and any dependency from other jobs. The descriptor of the job further includes a resource specification section, which provides information about the (hardware and/or software) resources to be used by the job. The resources can consist of any physical or logical entities (for example, networks, clusters, organizations, computers, operating systems, applications, databases, storage devices, and the like). The resources required by the job must have specific characteristics. Particularly, the characteristics of each resource include desired properties (such as a computer having a specific operating system, number of processors, amount of memory, and so on); the characteristics of the resource can also include relationships with other resources (such as a computer managing an application running on another computer, an application accessing a remote database, and so on); ¶ [0120-121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benedetti with the teachings of Kliger and Anerousis to further describe the jobs used for resolving ticket operations. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195